As filed with the Securities and Exchange Commission on May 25, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hess Corporation (Exact name of registrant as specified in its charter) Delaware 13-4921002 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1185 Avenue of the Americas, New York, NY. (Address of Principal Executive Offices) (Zip Code) Hess Corporation 2008 Long-Term Incentive Plan (Full title of the plan) Timothy B. Goodell Senior Vice President and General Counsel Hess Corporation 1185 Avenue of the Americas New York, NY 10036 (Name and address of agent for service) (212) 997-8500 (Telephone number, including area code, of agent for service) Copy to: Kevin Keogh, Esq. White& Case LLP 1155 Avenue of the Americas New York, New York 10036 Tel:(212) 819-8200 Fax:(212) 354-8113 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $1.00 Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also includes an indeterminate number of shares that may be offered and sold as a result of anti-dilution provisions described in the Registrant’s 2008 Long-Term Incentive Plan, as amended. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(c) and Rule 457(h) under the Securities Act based upon the average of the high and low prices of the Common Stock as reported on the New York Stock Exchange, Inc., on May 21, 2010. EXPLANATORY NOTE Hess Corporation (the “Registrant”) has filed this Registration Statement to register under the Securities Act of 1933, as amended (the “Securities Act”), the offer and sale of 8,000,000 shares of Common Stock, par value $1.00 per share (the “Common Stock”), of the Registrant, not previously registered, pursuant to the Registrant’s 2008 Long-Term Incentive Plan (the “Plan”), as amended. The Shares are being registered in addition to the Common Stock previously registered for issuance on the Registrant’s Registration Statement on Form S−8 concerning the Plan filed with the Commission on May 16, 2008 (Reg. No. 333−150992) (the “2008 Registration Statement”). On March 3, 2010, the Board of Directors adopted, subject to the requisite stockholders’ approval, an amendment (the “Amendment”) to the Plan to increase the number of shares of Common Stock that may be issued under the Plan by 8,000,000 shares. On May 5, 2010, the Amendment was approved by the shareholders at the Registrant’s Annual Meeting of Stockholders.In accordance with Instruction E to the General Instructions to Form S-8, the Registrant is registering the additional 8,000,000 shares of Common Stock, which may be offered and sold under the Plan pursuant to this Registration Statement and the contents of the 2008 Registration Statement are incorporated by reference herein, except to the extent supplemented, amended or superseded by the information set forth herein. Pursuant to Rule 416(a) of the Securities Act, this Registration Statement also covers any additional shares of the Registrant’s Common Stock that become issuable under the Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of the Registrant’s Common Stock. 2 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM3. INCORPORATION OF DOCUMENTS BY REFERENCE. The following documents heretofore filed by the Registrant with the Commission are incorporated by reference in this Registration Statement: The Registrant’s Annual Report on Form 10-K for the fiscal year ended December31, 2009; All other reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the end of the fiscal year covered by the annual report referred to in paragraph (a) above; and The description of the Registrant’s Common Stock contained in the Registrant’s Registration Statement on Form S-3 (No. 333-157606) filed pursuant to the Securities Act, including any amendment or report filed for the purpose of updating such description. In addition, all documents subsequently filed by the Registrant pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities offered hereby then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this Registration Statement to the extent that a statement contained in this Registration Statement or in any other subsequently filed document that also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement.Nothing in this Registration Statement shall be deemed to incorporate information furnished but not filed on Form8-K. ITEM8. EXHIBITS. The list of Exhibits is incorporated herein by reference to the Index to Exhibits. 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on May 25, 2010. HESS CORPORATION By: /s/ John P. Rielly Name: John P. Rielly Title: Senior Vice President and Chief Financial Officer POWER OF ATTORNEY KNOWALL MEN BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints John B. Hess, Timothy B. Goodell and John P. Rielly, each of them acting individually, his or her true and lawful attorney-in-fact and agent, with full power of substitution and revocation, in his or her name and on his or her behalf, to do any and all acts and things and to execute any and all instruments which said attorney-in-fact and agent may deem necessary or advisable to enable the Registrant to comply with the Securities Act and any rules, regulations or requirements of the Commission in respect thereof, including, without limitation, the power and authority to sign his or her name in any and all capacities (including his or her capacity as a Director and/or Officer of the Company) to (i) the Registration Statement on Form S-8 or such other form as may be appropriate and any amendments thereto (including post-effective amendments), to be filed with the Securities and Exchange Commission registering shares of common stock of the Company reserved for issuance pursuant to the Hess Corporation 2008 Long-Term Incentive Plan, and (ii) any and all instruments or documents filed as part of or in connection with such Registration Statement or any amendments thereto (including post-effective amendments); and the undersigned hereby ratifies and confirms all that said attorney-in-fact and agent shall lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ John B. Hess John B. Hess Director, Chairman of the Board and Chief Executive Officer (Principal Executive Officer) May 25, 2010 /s/ Samuel W. Bodman Samuel W. Bodman Director May 25, 2010 /s/Nicholas F. Brady Nicholas F. Brady Director May 25, 2010 /s/Gregory P. Hill Gregory P. Hill Director May 25, 2010 /s/Edith E. Holiday Edith E. Holiday Director May 25, 2010 /s/Thomas H. Kean Thomas H. Kean Director May 25, 2010 /s/Risa Lavizzo-Mourey Risa Lavizzo-Mourey Director May 25, 2010 /s/Craig G. Matthews Craig G. Matthews Director May 25, 2010 /s/John H. Mullin John H. Mullin Director May 25, 2010 /s/Frank A. Olson Frank A. Olson Director May 25, 2010 /s/John P. Rielly John P. Rielly Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) May 25, 2010 /s/Ernst H. von Metzsch Ernst H. von Metzsch Director May 25, 2010 /s/F. Borden Walker F. Borden Walker Director May 25, 2010 /s/Robert N. Wilson Robert N. Wilson Director May 25, 2010 4 INDEX TO EXHIBITS ExhibitNo. Description of Exhibit 5 Opinion of White & Case LLP. Consent of Ernst & Young LLP. Consent of DeGolyer and MacNaughton. Consent of White & Case LLP (included in the Opinion of White & Case LLP filed as Exhibit5). 24 Powers of Attorney (included on the Signature Page of this registration statement). 99 First Amendment to the 2008 Long-Term Incentive Plan of the Registrant, incorporated by reference to Annex B of the Definitive Proxy Statement on Schedule 14A of the Registrant filed on March 25, 2010. 5
